BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 16/305,462
Filing Date: November 29, 2018
Appellant(s): Jiaping Wu; 
















For Appellant: ____________________
     William E. Jacklin 
      Reg. No. 64,894





EXAMINER’S ANSWER

The following is in response to the appeal brief filed on (03/07/2022), appealing from the Final Office action mailed on date (05/05/2021).

(1) Grounds of Rejection to be reviewed on Appeal

1.1.	The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

_ Evidence relied upon as following:

_ US 9,332,308; Nakagawa; et al.
_ US 10,298,931; Ibrahim; et al.
_ US 2016/0203579; Griffin; et al.

_ The following List of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:

_ US 9,049,459 B2		Milstein; et al.		H04N19/63; H04N19/40; H04N19/61; 
_ US 9,332,308 B2		Nakagawa; et al.	H04N21/4402; H04N21/440218; 
_ US 10,298,931 B2		Ibrahim; et al.		H04N19/197; H04N19/132; 

(2) Withdrawn Rejection's' 

_ In view of the amendments received on Nov 29, 2018, originally claims (1 -25) were withdrawn from examination. 

(3) Response to Argument

The following is a Summary of the rejection: the first reference (Nakagawa) provides a screen-mirroring ecosystem of Fig. 1, having the functions of image capturing, image display, encoding and decoding functionalities, a function of data buffering, and the function of communicating (Tx/Rx) with other associated network devices, Figs (1 -2); [1: 50].
The system of Nakagawa comprises an apparatus (Fig. 2) and method (recording mode Fig. 3; playback Fig. 6; and load mode control Fig. 9) of the same, wherein data processing is provided in accordance with “HEVC codec”, Wi-Fi Miracast/Wi-Fi Alliance standards, [Col. 1]. Nakagawa further teaches that when a request for data processing is received [Nakagawa; 9: 14], the available workload/resources is measured in realtime (s902), using “feedback request” (i.e. feedback arrows back to s901), controlling/preventing unacceptable load levels, [9: 26], also processing the encoded/buffered reference and the incoming data [3: 50 -3: 55], in order to satisfy seamless compression and synchronization during data processing; [1: 50; 3: 40; 9: 10]). 
The second reference (Ibrahim) discloses a screen-mirroring architecture of the same, specifically focused on the “codec implementation” inside the GPU processor instead. 
Ibrahim in details teaches employing a codec (encoder/decoder) in accordance with the AVC/HEVC standard (Ibrahim; 6: 02) and well-known data streaming RTP (Ibrahim; 6: 02), 
wherein (and by definition) the coder architecture employs an inside dedicated encoder-decoder module, to produce residual data in the process, used for frame data reconstruction. Further, and even when the HEVC specifications (also by definition) support parallel processing, Ibrahim teaches a decoder able to process a request (510) via channel (520), similarly using parallel architecture [Col. 15: 60] and time synch [Col 7: 02]. 

The third reference (Griffin) is solely used as support rationale for the well-known “display adapter” technique (see claim (33)). Griffin specifically and in details teaches the use of “display type adapters” (45), allowing wireless communication between elements in the system, as illustrated in at least Fig. 4; [Griffin; 0050].

3.1.	Appellant argues the 35 USC 103 rejection on record as following;

_ Appellant argues [Nakagawa fails to teach the decoder feature of - submit an encode workload for a previous video frame to the GPU at a time to cause the GPU to execute the decode workload for the current video frame and the encode workload for the previous video frame in parallel [page 9]]; the undersigned respectfully disagrees because under the broadest reasonable BRI interpretation, consistent with the instant Specs, and abilities of one skilled in the art, Nakagawa discloses a similar feature in Fig. 2, wherein demux (by definition - one output to multiple parallel process queues) of the buffered reference and incoming data; [3: 50 -3: 55].
	In the same field of endeavor, Ibrahim similarly teaches parallel process during data reconstruction (i.e. data decoding) in at least [15: 60; 17: 39]. 
	Examiner’s note is taking regarding the well-known and common use of parallel processing in both hardware (HW) and software (SW) architectures, also implemented and supported in the codec specifications of the HEVC standard.  

_ Appellant argues [the characterization of the parallel decoder of Ibrahim [pages 10-12]]; the undersigned respectfully disagrees because under the same BRI doctrine, at least Fig. 5 of Ibrahim teaches a decode technique (550), employing parallel execution of video data of the previously encoded data frame (530) and the new incoming data frame (520); [15:60], supported in HEVC specifications [Ibrahim; 5: 50]),
	In the same topic/section, Appellant argues that the “metadata processing” of Ibrahim is different of what is claimed. The Examiner disagrees because in the “data processing Art”, the metadata term is also defined as “data”, (emphasis added), and defined in the dictionary as - combination of "data" + "meta" (“transcending”), often used to describe a new but related discipline with the original information, also when associated with a video data, indicates that data has been manipulated or transformed; [Merriam-Webster]
 
_ Appellant argues [Ibrahim does not teach access a request to decode a current video frame [page 11]]; the Examiner respectfully disagrees because under the same BRI doctrine, and because the inventor failed to show possession of any “multicast request techniques” in his invention; …at least Ibrahim teaches the use of “Transport Protocol for Real-Time Appls" (RTP) for HEVC codec implementations, [Ibrahim; 6: 03].
More specifically, (and using the standard specifications of the HEVC) the “access request” commands is/are commonly supported by the RTP -HEVC specs, via SEI included in the bitstream, as an integer of [0-255 bits], able to signaling initialization request (between codec entities), feedback-messages, and/or a repetitive request (if picture corruption/repair detected). See also RTP standard papers (i.e. RFC 3550, RFC 7798, etc; [Ibrahim; 1: 42].)
 
_ Appellant argues [Ibrahim doesn’t specify a particular timing between the video frames being encoded and decoded [page 11]]; the undersigned also disagrees because under the same BRI doctrine, Ibrahim teaches the use of media container formats, that by definition include “timestamp constrain requirements” for data processing (i.e. encoding and/or decoding, data management and playback; as described in at least [Ibrahim; 1: 27].) 

_ Appellant argues [Nakagawa/Ibrahim fails to teach or suggest a “media engine” of a GPU that performs a decode workloads; [page 21]]; the undersigned also disagrees because under the same BRI doctrine, and the disclosure of the instant specs, it is note that the inventor uses “media-engine” term to describe a standard codec module, as for example […the media engine 408 decodes the encoded video data (302); Fig. 4; [Original specs; 0031].
	For at least above reasons, the undersigned considers that the encoder/decoder implementation of Nakagawa (214) in Fig. 2; [3: 50 - 3: 55], and Ibrahim’s Figs. (2 and 5) clearly reads on such “media-engine” term as originally filed.

_ Appellant argues [doesn’t teach determining whether a resource process is available. [page 11]]; the undersigned also disagrees because under the same BRI doctrine, both Nakagawa and Ibrahim disclose check for load/resource availability in at least Fig. 9; [Nakagawa; 9: 25; 9: 31]) and also resource availability check for the “buffer load”, in at least [Ibrahim; 13: 35], executed via function “Status Feedsource” (Fig. 4a) for buffer initiation and refresh; [Ibrahim; 3: 15; 10: 48].

_ Appellant finally argues [the combination of references on record don’t provide the basis to establish a prima facie case of obviousness]; the Examiner disagrees because the court very well defines the principles of obviousness to be based on familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, and/or when the claims define identical subject matter, not necessarily defined by the same terminology. 

 (4) Conclusion

For the above stated reasons, it is believed that the rejections should be sustained. Respectfully submitted;

Examiner:	 /Luis Perez-Fuentes/ 	Art Unit 2481.
Conferee:	/WILLIAM C VAUGHN JR/                   Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                      
 Conferee:	/THAI Q TRAN/                  Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                      

(5) Requirement to pay appeal forwarding fee.

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.